996 A.2d 277 (2010)
297 Conn. 918
HARTFORD STEAM BOILER INSPECTION AND INSURANCE COMPANY
v.
UNDERWRITERS AT LLOYD'S AND COMPANIES COLLECTIVE et al.
Supreme Court of Connecticut.
Decided June 24, 2010.
Maurice T. FitzMaurice, Hartford, in support of the petition.
Linda J. Morkan and Jeffrey J. White, Hartford, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 121 Conn.App. 31, 994 A.2d 262 (2010), is denied.
ROGERS, C.J., did not participate in the consideration of or decision on this petition.